Bates, Judge,
delivered the opinion of the court.
The will of Palin did not convey real estate. It was therefore irrelevant to the issue and should have been excluded. This court will not reverse for the admission of irrelevant testimony if the appellant has not sustained injury by it. In this case, the admission of Palin’s will gave to the defendant the appearance of a claimant of the land in dispute by title, instead of being a mere trespasser defending his possession by means of an outstanding title. This tended (as it should) to procure for him a more favorable consideration by the jury, and therefore to injure the plaintiff. We have the less hesitation in reversing the cause upon this ground, because, from the testimony, it appears to be very possible that the jury made *41a mistake in finding that Mayette’s cultivation was prior to June, 1803.
It is not considered necessary to give any opinion as to the questions made upon the instructions, as the evidence to which they are applied may be so different at another trial.
Judgment reversed and cause remanded.
Judges Bay and Dryden concur.